 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDArmco, Inc. and Independent Metallurgical Employ-ees Technical, Organization/Houston, Petition-er. Case 23-RC-513923 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer NadineBrown of the National Labor Relations Board.'Following the close of the hearing, the RegionalDirector for Region 23 transferred this case to theBoard for decision. Thereafter, the Employer, thePetitioner, and the Intervenor filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the rulings of the hear-ing officer made at the hearing, and finds that theyare free from prejudicial error. The rulings arehereby affirmed.Upon the entire record in this case the Boardfinds1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.The parties stipulated that the Employer is a cor-poration with a place of business in Houston,Texas, where it is engaged in the business of manu-facturing steel. The parties further stipulated thatduring the 12 months preceding the hearing, a rep-resentative period, the Employer, in the course andconduct of its business, purchased and receivedgoods and materials valued in excess of $50,000from points located directly outside the State ofTexas.2. The Employer and the Intervenor contendthat the Petitioner is not a labor organization as de-fined in the Act. The record reveals that prior tothe filing of the petition on 18 March 19832 em-ployees in the Employer's unrepresented metallur-gy department met to form an independent associa-tion for the purpose of representing departmentemployees and bargaining collectively with theEmployer. The employees selected a name, en-gaged in organizing activity and, on 17 March, re-quested the Employer's recognition of their asso-ciation as the exclusive bargaining representative ofthe metallurgy department employees (hereinafterMD employees). Not until after the filing of theUnited Steelworkers of America, AFL-CIO was permitted to inter-vene in this proceeding.z Unless otherwise noted, all dates refer to 1983.271 NLRB No. 54petition herein did the employees elect acting offi-cers and draft a constitution and bylaws. The orga-nization has no funds and has never engaged in col-lective bargaining with this or any other employer.It is well settled that the existence of elected offi-cers and a constitution or bylaws is not determina-tive in analyzing whether an organization or asso-ciation is a labor organization within the meaningof the Act. Steiner-Liff Textile Products Co., 259NLRB 1064 (1982). Nor is labor organization statusbased on instances of a group's dealing with an em-ployer. In Edward A. Utlaut Memorial Hospital, 249NLRB 1153, 1160 (1980), the Board stated:The intent of the organization, and not what itactually performs, is critical in ascertaininglabor organization status, regardless of theprogress of the organization's development.In the instant case, the MD employees met andresolved to form an organization to act as theirrepresentative with respect to terms and conditionsof employment. They selected a name and contin-ued organizing toward this end. Although author-ity was not expressly given, the MD employeeswere aware that Jesse Thompson, who spearhead-ed the organizing drive, planned to seek recogni-tion of their group. Thus, it is apparent that the Pe-titioner was formed and exists for purposes whichbring it within the definition set forth in the Act.3On the basis of the foregoing, we find that the Pe-titioner is a labor organization within the meaningof Section 2(5) of the Act.The parties stipulated, and we find, that the In-tervenor is a labor organization as defined in theAct.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections of 9(c)(1)and 2(6) and (7) of the Act.44. The Petitioner seeks to represent a unit com-prised solely of nonexempt MD employees at theEmployer's Houston works, excluding all otherunits and departments in the plant, and has stipulat-ed that this is the only unit it will accept. The Em-ployer contends that the petitioned-for unit is inap-propriate and that the Board's Order of I Septem-3 See generally NLRB v. Cabot Carbon Co., 360 U.S. 203 (1959).' By letter dated 21 November 1983 and thereafter in a Motion to Dis-miss the Election Petition filed on 30 January 1984, the Employer assertsthat it decided to close its Houston Works and that all work performedby employees in the petitioned-for unit would cease by 31 March, andthat the instant petition therefore should be dismissed as moot. The Peti-tioner opposes the motion arguing, inter alia, that there was no evidencethat the Employer actually planned to close its Houston facility and thatinasmuch as the Employer could reopen or sell the facility to a successor,the merits of the election petition should be decided. In view of the deci-sion reached herein, no purpose is served by granting the Employer'smotion and we shall deny it.350 ARMCO, INC.ber 1961 in Case 23-RC-1706, so finding, is deter-minative.5The Intervenor agrees with the Employ-er that the requested unit is inappropriate but sub-mits that the MD employees should be included inthe production and maintenance unit for which ithas been the exclusive bargaining representativesince 1942.6Specifically, the Petitioner contends that thereexists a history of bargaining between the Employ-er and MD employees which establishes the appro-priateness of the requested unit. Further, althoughthe Petitioner does not explicitly assert that MDemployees are technical employees, it does submitthat their function and training render them singu-larly specialized as a department. Finally, the Peti-tioner contends that MD employees share a com-munity of interest. For reasons set forth below, wefind the Petitioner's contentions unpersuasive andshall dismiss the petition.The Employer's OperationThe Employer's facility consists of several build-ings situated on a large tract of land. The majorityof structures are production areas such as the elec-tric furnace and the slab yard. Other buildingshouse offices and laboratories. Structurally, theEmployer's operation includes the production andmaintenance arm, which produces carbon steel andsteel alloy goods; certain residual departments suchas production and planning; and the metallurgy de-partment, which is responsible for quality controland assurance at each phase of the productionprocess. The metallurgy department is comprisedof four distinct divisions: chem lab, physical metal-lurgy, process metallurgy, and inspection. Employ-ees in the first three divisions work in labs and of-fices in the chem lab building and the physical met-allurgy building. Inspection division employees areassigned to production areas.Bargaining HistoryThe appropriateness of a given unit rests on thesubject group of employees' being united by acommunity of interest and free of a substantial con-flict of economic interests. In analyzing whethersuch a community of interest exists, the Board con-siders such factors as: (1) bargaining history; (2) thecontinuity or integration of production processes;(3) frequency of interaction and interchange; (4)the similarity of skills, qualifications, and work per-5 Not reported in volumes of Board Decisions.6 The Employer and the Intervenor further submit that any unit ofMD employees must include workers laid off from the metallurgy depart-ment within the last'2 years and all other residual employees at the facili-ty. and should exclude employees they contend are supervisors. In viewof the Petitioner's aforementioned stipulation and our findings and con-clusions herein, we find it unnecessary to decide these issues.formed; and (5) similarities in wages, hours, bene-fits, and other terms and conditions of employ-ment. 7With respect to the first consideration, therecord establishes that in 1961, pursuant to a peti-tion filed by the Intervenor in Case 23-RC-1706,the Board determined that a separate unit of MDemployees was inappropriate and dismissed the pe-tition. The Petitioner maintains, however, that theEmployer has bargained with the MD employeesin the intervening two decades and that this nonob-servance of the Board's Order and the ensuing bar-gaining history forged thereby compel a findingthat the unit is appropriate. The record disclosesthat, in 1967, the MD employees engaged in aneconomic strike against the Employer which lasted29 days. Neither the remaining residual employeesnor the production and maintenance employeesparticipated in the strike. The Employer refused alldemands but, shortly after the strike ended, beganmeeting with a committee of MD employees thelatter had selected from among themselves. Discus-sions centered on job duties, promotions, and "justgenerally things relating ...to [MD employees']work," according to testimony, and resulted in theupgrading of certain employees to higher salaryclassifications. Although other accomplishmentsand the exact duration of the meetings are notspecified, it is apparent that the meetings continuedfor a number of years. The frequency and fruitful-ness of these meetings eventually declined, howev-er, and the Employer discontinued them.Additionally, the record reveals that, in Novem-ber 1982, the new head of the metallurgy depart-ment reinstituted the meetings, this time selectingthe committee of MD employees himself. Notwith-standing the employees' successful challenge of theout-of-seniority recall of a laid-off employee andthe salary reductions of two employees whose posi-tions had been reclassified, the Employer retainedthe power to make all final decisions. The Employ-er also unilaterally imposed certain "austerity meas-ures" affecting incentive pay, vacations, and cost-of-living adjustments for all residual employees, in-cluding the MD employees. The last of these meet-ings was held on 24 March.The Employer contends that participation inthese meetings does not constitute bargaining withthe MD employees. After carefully reviewing therecord, we are unable to conclude that the Em-ployer engaged in bargaining with employees ofthe requested unit. Both the Petitioner's witnessesand those of the Employer characterized the meet-? See Sears, Roebuck & Co., 250 NLRB 658 (1980). Cf. Proctor &Gamble Co., 251 NLRB 492 (1980).351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDings as "gripe sessions." Also, while certain con-cerns of the MD employees were permitted fulland thorough discussion, the Employer made allfinal decisions and implemented changes in termsof employment without consulting the committee.Thus, the mutual obligation to meet and confer ingood faith which characterizes bargaining andwhich distinguishes bargaining from mere dealingwas not assumed here. Accordingly, we find thatthe MD employees and the Employer have not es-tablished a bargaining history on which a unit de-termination may be based. Having found thit thebargaining history is not dispositive of the unitissue raised herein, we now turn to a considerationof other factors relating to community of interest.Integration, Interaction, and InterchangeThe Petitioner acknowledges the highly integrat-ed nature of the steel production process at theHouston works and in the steel industry in general.The record establishes that it is the function of theMD employees to furnish production and mainte-nance employees information about nonconforminggoods so that the latter may correct any defects asquickly as possible. Despite the concession thatsteel could not be produced without the input ofMD employees, the Petitioner submits that MDemployees and production and maintenance em-ployees are functionally separate. This separationexists, the Petitioner maintains, because productionand maintenance employees are concerned primari-ly with producing raw tonnage whereas MD em-ployees must, as quality assurers, hold nonconform-ing goods. The Board has held, however, that theunit placement of quality control employees de-pends on their working relationship with produc-tion and maintenance employees, and is not deter-mined simply by the degree of integration of theproduction process or their "inherent" functionalseparation."The record discloses that interaction within themetallurgy department and between the depart-ment and the production and maintenance unitranges from minimal to extensive. The interactionof physical metallurgy division employees, whoseduties include sample testing and recordkeeping,with the production and maintenance employees islimited to infrequent occasions when the division'sequipment technician is unable to repair equipmentin the metallurgy lab. With the exception of thesample technician who receives instructions from aproduction and maintenance supervisor concerningnew shipments of raw ore to be tested, the chem8See Beatrice Foods Co., 222 NLRB 883 (1976); and generally Bechtel,Inc., 225 NLRB 197 (1976).lab division's interaction with the production andmaintenance employees is likewise limited to infre-quent repairs of lab equipment. The record isdevoid of examples of interaction between produc-tion and maintenance employees and the processmetallurgy division, which is primarily engaged intest coordinating functions and recordkeeping.In contrast, employees in the inspection division,which constitutes one-half of the metallurgy de-partment, all work in various production areas ofthe facility on shifts that parallel production andmaintenance shifts. The observers, inspectors, andtechnicians who comprise this division inspect theslabs and plates produced in a particular mill, marksurface and internal defects, re-inspect the goodsafter production and maintenance employees scarfor grind the defective areas, and check the identifi-cation markings placed on the goods by productionand maintenance employees. Although the inspec-tors are not required actually to oversee the shear-ing of samples and correction of defects, these MDemployees do tend to work in proximity to theproduction and maintenance employees.Importantly, the only regular and frequent intra-departmental interaction is that of employees in theprocess metallurgy division with employees in thechem lab and physical metallurgy division. Howev-er, employees in the process metallurgy divisionappear to have more contact with employees in theproduction and planning department, another resid-ual department, than they do with employees in theinspection division of the metallurgy department.Physical metallurgy employees and inspection divi-sion employees do not interact at all. Thus, it ap-pears that there is a significant degree of interac-tion between MD employees and production andmaintenance employees, and an equally noteworthylack of interaction among divisions within the met-allurgy department itself.There is no significant interchange between pro-duction and maintenance employees and metallurgydepartment employees.Specialized Skills and Similarity of WorkIn addition to its contention that MD employeesare functionally separate from the production andmaintenance unit, the Petitioner submits that the re-quested unit is peculiarly specialized. More precise-ly, while the Petitioner does not explicitly contendthat MD employees are technical employees, iturges that the nature of their responsibilities, skills,and training have increased in the last 20 years toan extent which render MD employees a distinctgroup. The record reveals, however, that, with theexception of the six Quantovac chemists who workin the chem lab and six nondestructive testing tech-352 ARMCO, INC.nicians in the inspection division, a high school di-ploma is the only prerequisite to employment inthe metallurgy department. For all other MD em-ployees, training is on the job, and proficiency isattained within 6 months. In contrast, the recordreveals that apprenticeship programs for produc-tion and maintenance employees are substantiallylonger and more technical in nature than those ofMD employees.As further evidence of the singularity of skillsand specialization within the metallurgy depart-ment, the Petitioner contends that: (1) recent in-creases in the numbers of different alloys producedrequires continuous training of MD employees be-cause they must be aware of the defects peculiar toeach alloy; (2) the introduction of technologicallyadvanced testing equipment requires more sophisti-cation and training; (3) all MD employees mayhold and scrap nonconforming products withoutconferring with other personnel; and (4) the reclas-sification of metallurgy department positions re-flects the increasing responsibilities and complex-ities of the job. However, the record establishesthat, while the types of alloys produced in the lasttwo decades have doubled, the quantity of finishedalloy products actually decreased. With respect tothe new machinery which has been introduced tothe metallurgy department, the record disclosesthat at least half of the new equipment was ac-quired to replace similarly operated machines usedin 1961. Further, the parties agreed that, oncelearned, operation of the new equipment generallybecomes routine and repetitive. As quality controlpersonnel, MD employees may scrap defectiveproducts or hold them pending a decision to scrapor apply them to another order, and are not re-quired to seek approval of their decisions. Such adetermination is a function of the nonconformity ofthe product to customer specifications and to estab-lished standards. Hence, while a decision to scrapor hold goods may be made "independently," orwithout prior approval, it is not based on the exer-cise of independent judgment. Regarding the up-grading of metallurgy department salary classifica-tions, the Employer presented evidence that itsought to bring the department into alignment withother Armco facilities, as well as to acknowledgethe increased responsibilities of the positions.Technical employees are those whose duties aregenerally technical in nature, who use independentjudgment in the course of performing their duties,and who usually receive technical training.9MDemployees do not receive technical training, theydo not exercise independent judgment, and theirjobs, once learned, are of a routine and repetitivenature. Accordingly, we find that these employeesare not technical employees. Additionally, we donot find MD employees to be so specialized as tocomprise an appropriate unit. For 31 of the 43 po-sitions in the department, no extensive training noranything more than a high school diploma is re-quired. While more types of alloy steels are beingproduced, the record discloses that the large ma-jority of the Employer's output is standard, carbonsteel products. Finally, most of the equipment usedby these employees has been used, or is similar tothat used, throughout the last 20 years.Other FactorsWe note that there are a number of differencesbetween the requested unit and the production andmaintenance unit. The two are separately super-vised and use separate entrances and lunch andparking facilities. Also, MD employees are salaried;while production and maintenance employees re-ceive an hourly wage. We conclude, however, thatthese differences are overcome by the extent ofinteraction between the metallurgy department andproduction and maintenance unit, and the inverselylow degree of interaction among divisions of themetallurgy department itself. In short, we find thatthere is an insufficient community of interestamong MD employees to warrant a determinationthat the petitioned-for unit is appropriate. As wefind no basis for establishing a separate bargainingunit for metallurgy department employees, we shalldismiss the petition.ORDERIt is hereby ordered that the petition filed hereinby Independent Metallurgical Employees Techni-cal Organization/Houston is dismissed.' Beverly Convalescent Centers, 264 NLRB 966 fn. 4 (1982); FolgerCoffee Co., 250 NLRB 1 (1980); Exxon Co., U.SA., 225 NLRB 10 (1976);and Vapor Corp., 242 NLRB 776 (1979).353